Citation Nr: 0028878	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for rheumatic 
heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.  


REMAND

VA's General Counsel has recently issued an opinion 
interpreting certain provisions of the Veterans Benefits 
Administration's (VBA) adjudication manual M-21 pertaining to 
the evaluation of rheumatic heart disease.  VAOPGCPREC 6-2000 
(2000).  The General Counsel held that the provisions of M-
21, Subchapter V, Paragraph 11.18(d), (f) (1996), are 
substantive in nature and binding on the evaluation of 
rheumatic heart disease.  The provisions of Paragraph 
11.18(f) mandate that where rheumatic heart disease is 
service connected, additional compensation will be paid for 
subsequent hypertensive or arteriosclerotic changes to the 
heart.  That provision also provides that where rheumatic 
heart disease, such as valve pathology or weakened heart 
muscles, has not been verified, then the subsequent 
hypertensive and arteriosclerotic changes can be dissociated 
from the rheumatic heart disease and additional compensation 
will not be paid for those changes.

The most recent VA echocardiographic examination was 
interpreted as showing no rheumatic heart disease, and thus 
suggests that any heart changes due to hypertension and 
arteriosclerotic heart disease could be dissociated from the 
service connected rheumatic heart disease.  However, previous 
examinations have suggested that there are heart changes due 
to rheumatic heart disease.  For instance, on the July 1998 
examination the veteran was found to have a heart murmur and 
mitral stenosis (clinically but not on echocardiographic 
examination).

The Board also notes that under current rating criteria, the 
veteran's service connected heart disease is evaluated in 
large part on the basis of a determination of the workload of 
metabolic equivalents (METs) at which dyspnea, fatigue, 
angina, dizziness or syncope occur.  None of the recent 
examinations report the veteran's workload in METs.  In this 
regard the examiner conducting the July 1998, examination 
suggested that the veteran's heart disease resulted in some 
limitation in the veteran's workload by concluding that the 
veteran had minimally to moderately compromised cardiac 
status.

In order to comply with requirements of the law and resolve 
any ambiguity, this case is, remanded for the following 
actions:

1.  The RO should take all necessary 
steps to obtain any record of treatment 
for the veteran's hear disease since 
October 1999, and associate any records 
so obtained with the claims folder.

2.  The veteran should be afforded an 
appropriate examination to determine the 
current extent of her service-connected 
heart disease.  The examiner should 
review the claims folder prior to the 
examination.  The examiner should also 
report whether the veteran has verified 
rheumatic heart disease.  The examiner 
should also report all other 
manifestations of rheumatic heart 
disease, as well as any manifestations of 
hypertensive or arteriosclerotic heart 
disease involving the heart.  The 
examiner is requested to specifically 
report the veteran's workload in METs, 
whether there is any enlargement of the 
heart, and whether there is evidence of 
valvular lesions or characteristic EKG 
manifestations of heart disease.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



